EXHIBIT 10.1
EDAC TECHNOLOGIES CORPORATION
2008 EQUITY INCENTIVE PLAN
Section 1. Purpose
     The purpose of the EDAC Technologies Corporation 2008 Equity Incentive Plan
(the “2008 Plan”) is to attract and retain employees and directors to provide an
incentive for them to assist EDAC Technologies Corporation (the “Corporation”)
to achieve its long-range performance goals, and to enable them to participate
in the long-term growth of the Corporation.
Section 2. Definitions

(a)   “Award” means any Option awarded under the 2008 Plan.   (b)   “Board”
means the Board of Directors of the Corporation.   (c)   “Code” means the
Internal Revenue Code of 1986, as amended from time to time, and the regulations
promulgated thereunder.   (d)   “Committee” means the Compensation Committee of
the Board, or such other committee of not less than two members of the Board
appointed by the Board to administer the 2008 Plan, provided that the members of
such Committee must be Non-Employee Directors as defined in Rule 16b-3(b)
promulgated under the Securities Exchange Act of 1934, as amended.   (e)  
“Common Stock” or “Stock” means the Common Stock, par value $0.0025 per share,
of the Corporation.   (f)   “Corporation” means EDAC Technologies Corporation  
(g)   “Designated Beneficiary” means the beneficiary designated by a
Participant, in a manner determined by the Board, to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death. In
the absence of an effective designation by a Participant, Designated Beneficiary
shall mean the Participant’s estate.   (h)   “Director” means any non-employee
member of the Board.   (i)   “Fair Market Value” means with respect to Common
Stock on any given date, the closing sales price of one share of Common Stock
for such date (or, in the event that the Common Stock is not traded on such
date, on the immediately preceding trading date) on a national securities
exchange (including the NASDAQ Capital Market) on which the Common Stock may be
listed, as reported by such national securities exchange. If the Common Stock is
not listed on a national securities exchange, but is quoted on the OTC

 



--------------------------------------------------------------------------------



 



    Bulletin Board or similar regulated quotation service, the Fair Market Value
of the Common Stock shall be the mean of the bid and asked prices per share of
the Common Stock for such date. If the Common Stock is not quoted or listed as
set forth above, Fair Market Value shall be determined by the Board in good
faith by any fair and reasonable means established by the Board from time to
time (which means may be set forth with greater specificity in the applicable
written document granting such Award). The Fair Market Value of property other
than Common Stock shall be determined by the Board in good faith by any fair and
reasonable means established by the Board from time to time.   (j)   “Incentive
Stock Option” means an option to purchase shares of Common Stock, awarded to a
Participant under Section 6, which is intended to meet the requirements of
Section 422 of the Code or any successor provision.   (k)   “Nonqualified Stock
Option” means an option to purchase shares of Common Stock, awarded to a
Participant under Section 6, which is not intended to be an Incentive Stock
Option.   (l)   “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.   (m)   “Participant” means a person selected by the Board to receive an
Award under the 2008 Plan.

Section 3. Administration
     The Board shall have the responsibility to administer the 2008 Plan.
However, the Board may designate the Committee to administer the 2008 Plan on
its behalf. The Board, or if designated, the Committee, shall have authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the operation of the 2008 Plan as it shall from time to time consider
advisable, and to interpret the provisions of the 2008 Plan. The Board’s
decisions shall be final and binding. To the extent permitted by applicable law
and permitted to meet the requirements of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended, the Board may delegate to the
Committee the power to make Awards to Participants and all determinations under
the 2008 Plan with respect thereto.
Section 4. Eligibility
     All employees and, in the case of Awards other than Incentive Stock
Options, Directors of the Corporation capable of contributing significantly to
the successful performance of the Corporation are eligible to be Participants in
the 2008 Plan.

2



--------------------------------------------------------------------------------



 



Section 5. Stock Available for Awards

(a)   Subject to adjustment under subsection (b), Awards may be made under the
2008 Plan of up to a maximum of 500,000 shares of Common Stock. If any Award in
respect of shares of Common Stock granted under the 2008 Plan expires,
terminates, is terminated unexercised or is forfeited for any reason or settled
in a manner that results in fewer shares outstanding than were initially
awarded, including without limitation the surrender of shares in payment for the
Award or any tax obligation thereon, the shares subject to such Award or so
surrendered, as the case may be, to the extent of such expiration, termination,
forfeiture or decrease, shall again be available for award under the 2008 Plan,
subject, however, in the case of Incentive Stock Options, to any limitation
required under the Code. Common Stock issued through the assumption or
substitution of outstanding grants from an acquired corporation shall not reduce
the shares available for Awards under the 2008 Plan. Shares issued under the
2008 Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.

(b)   In the event that the Board determines that any stock dividend,
extraordinary cash dividend, creation of a class of equity securities,
recapitalization, stock split, reverse stock split, reclassification,
reorganization, merger, consolidation, split-up, spin-off, liquidation,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or other similar
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits or potential benefits intended to be made
available under the 2008 Plan, then the Board, subject, in the case of Incentive
Stock Options, to any limitation required under Section 422 of the Code, and
with respect to other Awards, any applicable requirements of Section 409A of the
Code, shall equitably adjust any or all of (i) the number and kind of shares in
respect of which Awards may be made under the 2008 Plan, (ii) the number and
kind of shares subject to outstanding Awards, and (iii) the award, exercise or
conversion price with respect to any of the foregoing, and if considered
appropriate, the Board may make provision for a cash payment with respect to an
outstanding Award, provided that the number of shares subject to any Award shall
always be a whole number.

Section 6. Stock Options

(a)   Subject to the provisions of the 2008 Plan, the Board may award Incentive
Stock Options and Nonqualified Stock Options and determine the number of shares
to be covered by each Option, the option price therefore and the conditions and
limitations applicable to the exercise of the Option. The terms and conditions
of Incentive Stock Options shall be subject to and comply with Section 422 of
the Code, or any successor provision, and any regulations thereunder.

(b)   The Board shall establish the option price at the time each Option is
awarded, which price shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of award with respect to such Option.

3



--------------------------------------------------------------------------------



 



(c)   Each Option shall be exercisable at such times and subject to such terms
and conditions as the Board may specify in the applicable Award or thereafter.
The Board may impose such conditions with respect to the exercise of Options,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable.

(d)   No shares shall be delivered pursuant to any exercise of an Option until
payment in full of the option price therefore is received by the Corporation.
Such payment may be made in whole or in part in cash or, to the extent permitted
by the Board at or after the award of the Option, by delivery of shares of
Common Stock owned by the option holder, valued at their Fair Market Value on
the date of delivery, by the reduction of the shares of Common Stock that the
optionholder would be entitled to receive upon exercise of the Option, such
shares to be valued at their Fair Market Value on the date of exercise, less
their option price (a so-called “cashless exercise”), or such other lawful
consideration as the Board may determine.

(e)   In the case of Incentive Stock Options the following additional conditions
shall apply to the extent required under Section 422 of the Code for the options
to qualify as Incentive Stock Options:

  (i)   Such options shall be granted only to employees of the Corporation, and
shall not be granted to any person who owns stock that possesses more than ten
percent of the total combined voting power of all classes of stock of the
Corporation or of its parent or subsidiary corporation (as those terms are
defined in Section 422(b) of the Code), unless, at the time of such grant, the
exercise price of such option is at least 110% of the fair market value of the
stock that is subject to such option and the option shall not be exercisable
more than five years after the date of grant;     (ii)   Such options shall, by
their terms, be transferable by the optionholder only by the laws of descent and
distribution, and shall be exercisable only by such optionholder during his
lifetime.     (iii)   Such options shall not be granted more than ten years from
the effective date of the 2008 Plan or any subsequent amendment to the 2008 Plan
approved by the stockholders of the Corporation which extends this Incentive
Stock Option expiration date, and shall not be exercisable more than ten years
from the date of grant.     (iv)   Notwithstanding other provisions hereof, the
aggregate Fair Market Value (determined at the time the Incentive Stock Option
is granted) of the Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by the employee during any calendar year
(under all such plans of the employee’s employer corporation and its parent and
subsidiary corporations) shall not exceed $100,000.

4



--------------------------------------------------------------------------------



 



Section 7. General Provisions Applicable to Awards

(a)   Documentation. Each Award under the 2008 Plan shall be evidenced by a
written document delivered to the Participant specifying the terms and
conditions thereof and containing such other terms and conditions not
inconsistent with the provisions of the 2008 Plan as the Board considers
necessary or advisable to achieve the purposes of the 2008 Plan or comply with
applicable tax and regulatory laws and accounting principles. If such written
document evidences an Award of Options, it shall specify whether such Options
are intended to be Nonqualified Stock Options or Incentive Stock Options, and in
the absence of such specification such Options shall be deemed Nonqualified
Stock Options.

(b)   Board Discretion. Each type of Award may be made alone, in addition to or
in relation to any other type of Award. The terms of each type of Award need not
be identical, and the Board need not treat Participants uniformly. Except as
otherwise provided by the 2008 Plan or a particular Award, any determination
with respect to an Award may be made by the Board at the time of award or at any
time thereafter.

(c)   Settlement. If shares of Common Stock are to be used in payment pursuant
to an Award and such shares were acquired upon the exercise of a stock option
(whether or not granted under the 2008 Plan), such shares must have been held by
the Participant for at least six months.

(d)   Termination of Employment. The Board shall determine the effect on an
Award of the disability, death, retirement or other termination of employment of
a Participant and the extent to which, and the period during which, the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.

(e)   Change in Control. In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Corporation, as defined in
Treasury Regulation Section 1.409A-3(i)(5)(i), the Board in its discretion may,
at the time an Award is made or at any time thereafter, take one or more of the
following actions: (i) provide for the acceleration of any time period relating
to the exercise or realization of the Award, (ii) provide for the purchase of
the Award upon the Participant’s request for an amount of cash or other property
that could have been received upon the exercise or realization of the Award had
the Award been currently exercisable or payable, (iii) adjust the terms of the
Award in a manner determined by the Board to reflect the change in control,
(iv) cause the Award to be assumed, or new rights substituted therefore, by
another entity, or (v) make such other provision as the Board may consider
equitable and in the best interests of the Corporation. Notwithstanding the
foregoing, any change in Incentive Stock Options shall comply with the rules
under Section 424 of the Code and no change may be made to any Award which would
make the Award subject to the provisions of Section 409A of the Code.

(f)   Withholding. The Corporation shall have the power and the right to deduct
or withhold,

5



--------------------------------------------------------------------------------



 



    or require a Participant to remit to the Corporation an amount sufficient to
satisfy federal, state and local taxes (including the Participant’s FICA
obligation) required to be withheld with respect to an Award or any dividends or
other distributions payable with respect thereto. In the Board’s discretion,
such tax obligations may be paid in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value on the date of delivery. The Corporation may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Participant.

(g)   Amendment of Award. The Board may amend, modify or terminate any
outstanding Award, including substituting therefore another Award of the same or
a different type, changing the date of exercise or realization and converting an
Incentive Stock Option to a Nonqualified Stock Option, provided that the
Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

(h)   Transfer. Except as otherwise provided by the Board, Awards under the 2008
Plan are not transferable other than as designated by the Participant by will or
by the laws of descent and distribution.

(i)   Compliance with Section 409A of the Code. To the extent applicable, the
2008 Plan is intended to be operated in good faith compliance with the
requirements of Section 409A of the Code and its accompanying regulations, and
any additional guidance issued under Section 409A. To the extent that any
provision of the 2008 Plan violates Section 409A, such provision shall be deemed
inoperative and the remaining provisions of the 2008 Plan shall continue to be
fully effective.

Section 8. Miscellaneous

(a)   No Right to Employment. No person shall have any claim or right to be
granted an Award, and the grant of an Award shall not be construed as giving a
Participant the right to continued employment. The Corporation expressly
reserves the right at any time to dismiss a Participant free from any liability
or claim under the 2008 Plan, except as expressly provided in the applicable
Award.

(b)   No Rights as Shareholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
shareholder with respect to any shares of Common Stock to be distributed under
the 2008 Plan until he or she becomes the holder thereof. A Participant to whom
Common Stock is awarded shall be considered the holder of the Stock at the time
of the Award except as otherwise provided in the applicable Award.

(c)   Effective Date and Duration of the 2008 Plan. The 2008 Plan was adopted by
the Board and stockholders of the Corporation and became effective on June 4,
2008. Unless earlier terminated by the Board, the 2008 Plan shall terminate on
June 4, 2018.

6



--------------------------------------------------------------------------------



 



(d)   Amendment of 2008 Plan. The Board may amend, suspend or terminate the 2008
Plan or any portion thereof at any time, without shareholder approval, provided
that no amendment shall be made without shareholder approval if such approval is
necessary to comply with any applicable requirement of the laws of the
jurisdiction of incorporation of the Corporation, any applicable tax
requirement, including Section 422 of the Code, any applicable rules or
regulation of the Securities and Exchange Commission, including Rule 16b-3 (or
any successor rule thereunder), or the rules and regulations of NASDAQ or any
other exchange or stock market over which the Corporation’s securities are
listed. No amendment shall be made where such amendment increases the total
number of shares of Common Stock reserved for issuance of Awards or reduces the
minimum exercise price for options or exchange of options for other Awards,
unless such change is authorized by the shareholders within one year.

(e)   Governing Law. The provisions of the 2008 Plan shall be governed by and
interpreted in accordance with the laws of the jurisdiction of incorporation of
the Corporation.

(f)   Indemnity. Neither the Board nor the Committee, nor any members of either,
nor any employees of the Corporation or any parent, subsidiary, or other
affiliate, shall be liable for any act, omission, interpretation, construction
or determination made in good faith in connection with their responsibilities
with respect to the 2008 Plan, and the Corporation hereby agrees to indemnify
the members of the Board, the members of the Committee, and the employees of the
Corporation and its parent or subsidiaries in respect of any claim, loss,
damage, or expense (including reasonable counsel fees) arising from any such
act, omission, interpretation, construction or determination to the full extent
permitted by law.

7